DISMISSED and Opinion Filed February 18, 2020




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-95-00110-CV

          OWENS-CORNING FIBERGLAS CORPORATION, Appellant
                                  V.
    ALTON RAY JEFFERSON, SR., JOSEPHINE JEFFERSON, ROBERT ECHOL
    BOLEWARE, JR., ELLEN BOLEWARE, JOHN ALFRED CLEMENTS, MARY
CLEMENTS, FRED M. MORAN, JR., MARY SUE WRIGHT, INDIVIDUALLY AND AS
PERSONAL REPRESENTATIVE OF THE ESTATE OF ALVIE WRIGHT, DECEASED,
    RUFUS KIMMON BOX, MARY BOX, RICHARD USLESS PARNELL, HELEN
  PARNELL, ARNOLD FRANKLIN EARNEST, BETTY EARNEST, PERRY JOSEPH
  BROADHEAD, MARY BROADHEAD, THOMAS GLEN YOUNG, EDITH YOUNG,
 ROBERT STONE BROOKS, VIDA MAE BROOKS, HOYET FRANKLIN PETERSON,
 JOYCE PETERSON, JOHN HENRY NIEDERGESES, MAGDALENE NIEDERGESES,
    WILLIAM LEE KELLEY, ROSA LEE KELLEY, RICHARD ALLEN BODDIE,
    SADIE BODDIE, HOUSTON A. YEAGER, LOWELL EDGAR HAMBURGER,
                   AND BRINDA HAMBURGER, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 94-7824-G

                              MEMORANDUM OPINION
                        Before Justices Myers, Whitehill, and Pedersen, III
                                   Opinion by Justice Whitehill
       We reinstate this appeal. The appeal was abated to allow the parties to pursue a settlement.

       Before the Court is appellant’s unopposed motion to dismiss the appeal because the parties

have settled their differences.
 We grant the motion and dismiss this appeal. See TEX. R.

APP. P. 42.1(a)(1).




                                               /Bill Whitehill/
                                               BILL WHITEHILL
                                               JUSTICE

950110F.P05




                                             –2–
                                S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               JUDGMENT

OWENS-CORNING FIBERGLAS                   On Appeal from the 134th Judicial District
CORPORATION, Appellant                    Court, Dallas County, Texas
                                          Trial Court Cause No. 94-7824-G.
No. 05-95-00110-CV     V.                 Opinion delivered by Justice Whitehill.
                                          Justices Myers and Pedersen, III
ALTON RAY JEFFERSON, SR.,                 participating.
JOSEPHINE JEFFERSON, ROBERT
ECHOL BOLEWARE, JR., ELLEN
BOLEWARE, JOHN ALFRED
CLEMENTS, MARY CLEMENTS, FRED
M. MORAN, JR., MARY SUE WRIGHT,
INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE
OF ALVIE WRIGHT, DECEASED,
RUFUS KIMMON BOX, MARY BOX,
RICHARD USLESS PARNELL, HELEN
PARNELL, ARNOLD FRANKLIN
EARNEST, BETTY EARNEST, PERRY
JOSEPH BROADHEAD, MARY
BROADHEAD, THOMAS GLEN
YOUNG, EDITH YOUNG, ROBERT
STONE BROOKS, VIDA MAE BROOKS,
HOYET FRANKLIN PETERSON, JOYCE
PETERSON, JOHN HENRY
NIEDERGESES, MAGDALENE
NIEDERGESES, WILLIAM LEE
KELLEY, ROSA LEE KELLEY,
RICHARD ALLEN BODDIE,




                                    –3–
 SADIE BODDIE, HOUSTON A.
 YEAGER, LOWELL EDGAR
 HAMBURGER,
 AND BRINDA HAMBURGER, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered February 18, 2020




                                            –4–